Citation Nr: 1714945	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from September 27, 2006 to April 6, 2009.

2. Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to August 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 and November 2010 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Board remanded the claims for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claims.

Regarding the rating for PTSD from September 27, 2006 to April 6, 2009, the evidence reveals psychiatric diagnoses during this period other than the service-connected PTSD, including substance abuse, major depressive disorder, mood disorder, and personality disorder.  The Veteran was first afforded a VA psychiatric compensation examination in October 2010, when the diagnoses were PTSD; cocaine abuse and dependence in remission; alcohol abuse in remission; and intermittent cannabis use.  Notably, in September 2007 a treating physician had opined that the Veteran "may" have been correct that the diagnosed alcohol dependence was related to his PTSD.  An October 2010 VA psychiatry residency clinic note notes the Veteran had a long-standing history of alcohol dependence and a concurrent diagnosis of PTSD, which he "reportedly" self-medicated with alcohol.  On April 2015 VA examination, alcohol use disorder, cocaine use disorder, cannabis use disorder, and PTSD were diagnosed.  The examiner indicated it was possible to differentiate what symptoms were attributable to each diagnosis; attributed 75 percent of his occupational and social impairment to the substance use; but did not opine whether the substance abuse disorders were caused of the service-connected PTSD (in which case under governing caselaw they would have to be considered in rating the PTSD).  [Generally, disability due to primary substance abuse may not be compensated.  However, substance abuse that is a symptom of (or secondary to) a service-connected psychiatric disability may be compensated.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).]  Furthermore, proper consideration of the rating for a psychiatric entity such as PTSD where there is co-existing psychiatric disability that is not service connected, but distinguishable, requires medical guidance as to the specific symptoms and impairment that are solely attributable to the nonservice connected psychiatric disability entities (with explanation of rationale.  A general opinion (such as one indicating that 75 percent of impairment is due to substance abuse) does not provide information adequate for rating purposes.  

In addition, it appears that a VA examination report and relevant VA treatment records could be outstanding.  A February 2012 statement of the case (SOC) notes the Veteran was afforded a VA psychiatric examination in November 2011.  It is not clear whether such examination actually occurred, as a November 2011 examination report is not associated with the record, but the symptoms described in the SOC are similar to those noted in the October 2010 VA examination report.  [The Board is aware that the Veteran's attorney has limited his appeal to an earlier period of time.  Nonetheless VA examination reports are constructively of record, and may contain a retrospective review of psychiatric history/contain pertinent information.]  Accordingly, on remand, the AOJ should ascertain whether a November 2011 VA psychiatric examination took place and, if so, secure the report of such examination for the records (or certify it to be irretrievably lost.  Also, a June 2009 VA outpatient treatment record notes the Veteran had not been attending Vet Center counseling due to transportation issues.  It is not clear whether he Veteran attended any such counseling during the period under consideration; if he did, any existing records of the counseling must be secured.  

The matter of entitlement to a special monthly pension (SMP) is inextricably intertwined with the matter of the rating for PTSD, and consideration of that claim must be deferred pending the resolution (development and readjudication) of the PTSD claim.  

The case is REMANDED for the following:

1. The AOJ should ascertain whether or not the Veteran was afforded a VA psychiatric examination in November 2011.  If not, it should be so certified for the record, if so the report of the examination should be secured for the record.   If such examination took place, but the examination report is unavailable, it should be certified for the record that the report is irretrievably lost.  

The AOJ should also secure for the record all outstanding records of VA treatment the Veteran received for PTSD from September 27, 2006 to April 6, 2009 (to specifically include any existing records of counseling at the Toledo, Ohio Vet Center).  If such records were generated, but are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. After the above-requested development is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate VA psychologist or psychiatrist for review and an advisory medical opinion. Based on a review of the entire record, the examiner should provide opinions that respond to the following:

a) Is it at least as likely as not (a 50% or better probability) that the Veteran's substance abuse (from September 27, 2006 to April 6, 2009) was either caused or aggravated by (the concept of aggravation must be specifically addressed), or a symptom of his service-connected PTSD?  Please provide a detailed explanation of rationale for this opinion, with citation to supporting factual data/medical literature as deemed appropriate.  Please comment on the medical opinions already in the record in this matter (expressing agreement or disagreement, with rationale).

b)  If the Veteran's substance abuse is determined to not have been caused or aggravated by, or be a symptom of, his PTSD, please identify all psychiatric symptoms and impairment noted from September 27, 2006 to April 6, 2009 that are attributable solely to the substance abuse (and not also to PTSD).  Describe the nature, frequency, and severity of all symptoms and related impairment of social and occupational functioning attributable to the Veteran's PTSD noted from September 27, 2006 to April 6, 2009 (distinguishing any attributable solely to other non-service connected psychiatric diagnoses).

c) The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should (upon review of the record) note the presence or absence of each symptom of the Veteran's PTSD listed in the criteria for ratings above 30 percent shown during  the period from September 27, 2006 to April 6, 2009 (and also note any symptoms of similar gravity shown that are not listed in the schedular criteria). 

Any psychiatric symptoms found that cannot be distinguished as due solely to nonservice-connected psychiatric disability entities must be attributed to the PTSD.

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the entire record and readjudicate the claims (he claim for SMP in light of the findings regarding the severity the Veteran's psychiatric disability).  If either benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

